Citation Nr: 1021186	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  06-12 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

What initial evaluation is warranted for diffuse 
fibrocalcific lung disease with pleural apical thickening 
(hereinafter referred to as a lung disability) from October 
25, 2002?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran had active duty from December 1952 to October 
1956.
This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The case was certified to the Board by the Louisville, 
Kentucky, RO.

As the Veteran perfected an appeal of the initial rating 
assigned following the grant of service connection for his 
lung disability, the Board characterized the issue on appeal 
in accordance with the decision in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (appeals from original awards are not to 
be construed as claims for increased ratings), that requires 
consideration of the evidence since the effective date of the 
grant of compensation.

In May 2009, the Board remanded the case to the RO, via the 
Appeals Management Center (AMC), in Washington, DC, for 
additional development.  The AMC/RO completed the additional 
development as directed, continued to deny the claim, and 
returned the case to the Board for further appellate review.

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify the Veteran if further action is 
required.


REMAND

The May 2009 remand directed a VA examination to determine 
the current severity of the Veteran's lung disability.  The 
remand also directed that, as part of the examination, 
pulmonary function tests be conducted as required by the 
applicable rating criteria.  

The October 2009 examination report notes that pulmonary 
function tests were conducted which showed no significant 
bronchodilator response.  Unfortunately, the report of those 
tests is not included in either the examination report or the 
VA treatment records added to the claims file.  In as much as 
the rating criteria evaluate lung disabilities on the basis 
of pulmonary function tests which measure forced expiratory 
volume in one second (FEV-1), forced expiratory volume in one 
second to forced vital capacity (FEV-1/FVC), diffusion 
capacity of the lung for carbon monoxide by the single breath 
method (DLCO (SB)), as well as the maximum oxygen consumption 
in ml/kg/min.), the Board cannot decide the Veteran's appeal 
for the entire rating period without this diagnostic 
information. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO shall obtain the report of 
any and all pulmonary function tests 
conducted on the Veteran at the October 
2009 examination and any later occasion, 
if applicable.  If for any reason, a DLCO 
(SB) test was not conducted, or was not 
practical, the AMC/RO must ensure that the 
examiner indicated whether the evaluation 
process may proceed on alternative 
criteria (i.e., whether a DLCO (SB) test 
would not be useful or valid in that 
particular case).

In any event, after obtaining the report 
of the pulmonary function tests, the 
AMC/RO shall refer the report and the 
claims file to the examiner who conducted 
the October 2009 examination and inquire 
if the numeric results change the opinion 
offered at the 2009 examination and, if 
so, how.  A complete rationale must be 
provided for any opinion offered. 

2.  After the development requested has 
been completed, the AMC/RO should review 
the examination report to ensure that it is 
in complete compliance with the directives 
of this REMAND.  If the report is deficient 
in any manner, AMC/RO must implement 
corrective procedures at once.

3.  After undertaking any other development 
deemed appropriate, the AMC/RO must 
readjudicate the issue on appeal.  If the 
benefit sought is not granted to the 
Veteran's satisfaction, he and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

The case should thereafter be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  VA will notify him if further action is 
required on his part.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


